Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 1 of 9

EXHIBIT M

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 2 of 9

View the Future"i":‘

January 4, 2018

Vuzix to Disp|ay its Award Winning
Augmented Reaiity Technoiogy at CES
2018

ROCHESTER, N.Y., Jan. 4, 2018 /PRNewswire/ --Vuzix® Corporation -- Vuzix®
Corporation (M), ("Vuzix" or, the "Company"), a leading supplier of Smart Glasses and
Augmented Reaiity (AR) technologies for the consumer and enterprise markets, is pleased
to announce that the Company will showcase its next-generation wearable technology
smart glasses and augmented reality products atC_ES 2018, including the Vuzix B|adeT"",
which was awarded four international CES innovation 2018 awards.

vuzlx BLADE"' ease

i§._i .1'; -y-.js,i' gh;r>;- .-‘i 51_‘»,)' ,'>:,‘f;rl;'i

 

SMART GLASSES

The Company's products will be displayed at the Las Vegas Convention Center (LVCC),
Central i-iai| Booth #17147, from January 9 to 12, 2018. The Vuzix B|adeTl" leverages the
Company's intellectual property patent portfolio, which consists of over 100 patents and
patents pending and its leadership position in the area of optics, head mounted displays
and smart glasses, which has allowed Vuzix to bring to market the world's smallest and
most sleek pair of AR smart glasses ever developed.

¢ Vuzix will demonstrate cutting edge user capabilities that will highlight the overall
versatility and utility of the award winning Vuzix B|ade Smart Glasses that was
designed for both enterprise and prosumer users. Vuzix B|ade represents the first
pair of smart glasses that allow individuals to leave their phone in their pocket while
presenting location aware content connected through the user's phone. Retai| and
enterprise workers can use the Vuzix B|ade to scan barcodes, receive their work
instructions, take pictures and use 2-way video streaming to leverage the power
"see-what-l-see."

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 3 of 9

¢ Vuzix will demonstrate its VUZ|X BasicsT'\" Video solution on the l\/l300 Smart
Glasses, a remote support and telepresence software as a service (SaaS)
subscription offering that is available now for purchase on the Vuzix l\/l300 Smart
Glasses.

0 Texas instruments (Ti) will demonstrate the Vuzix B|ade and the Vuzix waveguide
and cobra developer kits at the Ti booth at CES for select third party developers.
The Vuzix B|ade features Tl's DLP Pico display technology alongside Vuzix' unique
waveguide optics technology and custom Cobra ll display engines.

v Powershelf will have on display its "Powershelf Stock to Sight and Pick-to-Sight,
powered by Vuzix" /-\R glasses at Booth #10948 at CES.

"We are excited to unveii Vuzix B|ade at CES to existing and new partners, as weil as
members of the media and investors," said Paul Travers, President and Chief Executive
Officer of Vuzix. "Vuzix B|ade are the most compact and sleek AR-enabled smart glasses
available today. The B|ade enables a broad range of information display and computing in
a pair of glasses that people would actually enjoy wearing. Either at work or at leisure, the
B|ade is the perfect smartphone companion, providing hands-free access to ali the critical
alerts the phone generates. l\/lore importantly, it is the only AR-enabled pair of smart
glasses that work right out of the box, without the need for programming - just connect to
your device, customize your setting and go."

in addition, the Company will have several partners exhibiting their Vuzix smart glasses
soiutions. Vuzix will also be attending the Pepcom CES 2018 Digital Experience press
event on the evening of January 8, 2018, at the l\/iirage Hotel in Las Vegas.

To schedule a meeting with Vuzix representatives during CES 2018, please contact our
PR representative Jiten Dadiani at iitendadlani@maxbordesadencv.com or i\/|att l\/iargoiis
at matt maroolis@vuzix.com.

To learn more about CES, please clickhere. To learn more about Pepcom, please click
this link.

About Vuzix Corporation

Vuzix is a leading supplier of Smart-Giasses and Augmented Reality (AR) technologies
and products for the consumer and enterprise markets. The Company's products include
personal display and wearable computing devices that offer users a portable high-quality
viewing experience, provide solutions for mobility, wearable displays and virtual and
augmented reality. Vuzix holds 59 patents and 42 additional patents pending and
numerous lP licenses in the Video Eyewear field. The Company has won Consumer
Electronics Show (or CES) awards for innovation for the years 2005 to 2018 and several
wireless technology innovation awards among others. Founded in 1997, Vuzix is a public
company (NASDAQ: VUZ|) with offices in Rochester, NY, Oxford, UK and Tokyo, Japan.

Forward-Looking Statements Disciaimer

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 4 of 9

Certain statements contained in this news release are "fon/vard-looking statements" within
the meaning of the Securities Litigation Reform Act of 1995 and applicable Canadian
securities iaws. Fon/vard looking statements contained in this release relate to new
products and technology demonstrations at CES, the advancements of Vuzix products,
and among other things the Company's leadership in the Smart Glasses and AR display
industry. They are generally identified by words such as "believes," "may," "expects,"
"anticipates," "should" and similar expressions Readers should not place undue reliance
on such fon/vard-looking statements, which are based upon the Company's beliefs and
assumptions as of the date of this release. The Company's actual results could differ
materially due to risk factors and other items described in more detail in the "Risk Factors
section of the Company's Annual Reports and l\/lD&A filed with the United States
Securities and Exchange Commission and applicable Canadian securities regulators
(copies of which may be obtained at www.sedar.com or www.sec.dov). Subsequent
events and developments may cause these fon/vard-looking statements to change. The
Company specifically disclaims any obligation or intention to update or revise these
forward-looking statements as a result of changed events or circumstances that occur
after the date of this release, except as required by applicable law.

Media and investor Re|ations Contact:

l\/latt l\/iargoiis, Director of Corporate Communications and investor Re|ations, Vuzix
Corporation matt mardo|is@vuzix.com Tel: (585) 359-5952

Andrew Haag, l\/lanaging Partner, lRTH Communications
vuzi@irthcommunications.com Tel: (866) 976-4784

Vuzix Corporation, 25 Hendrix Road, Suite A, West Henrietta, NY 14586 USA,
investor information - iR@vuzix.com www.vuzix.com

For further sales, and product information, please visit:

North America:
http://www.vuzix.oom/contact/

Europe/UK:
https://www.vuzix.eu/contact/

Asia:
httb://www.vuzix.ip/contact.html

VUZIX®

View the Future®

ll View original content with multimedia.http://www.prnewswire.com/news-releases/vuzix-
to-disblav-its-award-winnind-audmented-realitv-teohnolodv-at-ces-ZO18-300577871.html

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 5 of 9

SOURCE Vuzix Corporation

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 6 of 9

Technology

First Amazon Aiexa-Enab|ed Digital Giasses to
Debut at CES

By l\/iark Gurman

January 5, 2018, 1:55 PM EST
Updated on January 5, 2018, 2.-16 PM EST

> Vuzix, rather than Amazon, making augmented-reality device

> Amazon pushing its digital assistant to others’ products

Mark Gurman
} » 'BLooMBERG TEcHNoLon

 

 

First Amazon Aiexa-Enabled Glasses Will Be Shown at CES

The first augmented-reality glasses With Amazon’s Alexa voice assistant Will be shown next Week
at CES in Las Vegas -- manufactured by a 75-empioyee company rather than the e-commerce
giant’s growing devices division.

__\_/'__u§ig_<____§or__p_,_ Will show off a pair of Smart glasses that can talk to Amazon.corn Inc.’S voice-
activated digital assistant and display information to the Wearer’s field of view, Vuzix Chief
Executive Offlcer Paul Travers said in an interview. Vuzix’s Alexa integration is part of an

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 7 of 9

Amazon program that allows third-party hardware manufacturers to put the digital assistant into
their products. In October, Sonos Inc. unvelled a smart speaker with Alexa’s system for
controlling music playback. The strategy is designed to put Amazon’s service, which generates
revenue for the company, in as many places as possible to Sell more products

Amazon confirmed that Rochester, New York-based Vuzix’s device will be the first smart glasses
with Alexa. The company is “excited about the potential of the glasses and the ability to bring

AleXa to customers in a new way,” a company spokeswoman said. Vuzix’s shares gained 8.5
percent to $7 at 2:04 p.m. in New York after jumping as much as 16 percent on the news.

 

 

 

Voice assistants and augmented-reality products will be hlghllghted at next week’s CES
consumer electronics show. Executives from Amazon’s Alexa and Google’s Assistant will be
seeking new partners and other big technology companies, including Apple Inc. and Facebook
Inc.’s Oculus division, will be at the show behind the scenes as they ramp up their virtual-reality
and augmented-reality products. AR is a technology that superimposes digital information such

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 8 of 9

as maps, text messages and more onto a person’s view of the real world, while VR submerses a
user into a completely different digitally created world.

Vuz1x will release its AR glasses by the second quarter at a cost of about $1,000, Travers said.
While it’s a “high price point,” he said, “the ultimate goal is to have it under $500, and we’ll be
able to do that” by 2019. Wearers, who must be Amazon customers or become Amazon
customers to enable AleXa’s capabilities, could for example ask the digital assistant to pull up a
map or display sports scores on the glasses.

 

Workers assemble Vuzix B|ade glasses, Photographer.- Vuzix Corp.

Amazon hasn’t said whether it will release its own branded smart glasses with Alexa, but Travers
expects it to happen. “I think everyone is going to come out with glasses sooner or later,” he
said,

Apple is aiming to have the technology ready for its__owri augmented reality glasses by 2019 so
that it can release a device by 2020, Bloomberg News reported last year. Oculus said it would
release a $200 standalone VR headset called the Oculus Go this year that doesn’t require
connectivity to a PC or smartphone. Google was an early player in the AR glasses world,

Case 1:19-cv-00689-NRB Document 35-16 Filed 04/22/19 Page 9 of 9

launching the Google Glass prototype before pulling back and focusing on adding AR features to
its Pixel smartphone and releasing an enterprise-oriented headset.

Amazon’s first Alexa device launch was the Echo voice speaker in 2014, but the company has
since released speakers with screens, tablets, and TV set-top boxes.

For more on virtual assistants, check out the Decrypted podcast:
(Updates With shares in the third paragraph.)

in this article

 

AMZN
AMAZON.COM |NC

1,838.44 usc v -4.62 -0.25%

 

VUI
VUZ|X CORP

2.69 uso v -0.10 -3.58%

 

SONO
SONO$ |NC

11.91 uso v -0.03 -0.21%

 

GOOGL
ALPHABET lNC-A

1,224.29 uso +1.56 +0.13%

 

AAPL
APPLE |NC

198.93 usn +o.os +o.os%

 

 

Terms of Service
Trademarks Privacy Policy
©2019 Bloomberg L.P. Al| Rights Reserved
Careers l\/|ade in NYC Advertise Ad Choices Contact Us i~ie|p

